Exhibit 10.1

SUBSCRIPTION AGREEMENT

TITAN PHARMACEUTICALS, INC.

400 Oyster Point Blvd., Suite 505

South San Francisco, California 94080

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Titan
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions for Purchase
of Securities attached hereto as Annex I (collectively, this “Agreement”) is
made as of the latest date set forth on the signature page hereto between the
Company and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of (i) 6,517,648 shares (the “Shares”) of its common stock, par
value $0.001 per share (the “Common Stock”), (ii) Series A warrants (the “Series
A Warrants”) to purchase up to an aggregate of 6,517,648 shares of Common Stock
in substantially the form attached hereto as Exhibit B, subject to adjustment by
the Company’s Board of Directors or a committee thereof and (iii) Series B
warrants (the “Series B Warrants” and together with the Series A Warrants, the
“Warrants”) to purchase up to an aggregate of 6,517,648 shares of Common Stock
in substantially the form attached hereto as Exhibit C, subject to adjustment by
the Company’s Board of Directors or a committee thereof, for an aggregate
purchase price of $0.85 per Share, Series A Warrant and Series B Warrant (the
“Purchase Price”). The Investor will receive a Series A Warrant to purchase 1
share of Common Stock for each Share purchased. The Investor will receive a
Series B Warrant to purchase 1 share of Common Stock for each Share purchased.
The Shares and Warrants are immediately separable and will be issued separately.
The shares of Common Stock issuable upon exercise of the Warrants are referred
to herein as the “Warrant Shares” and, together with the Shares and the
Warrants, are referred to herein as the “Securities”).

3. The offering and sale of the Shares and Warrants (the “Offering”) are being
made pursuant to (a) an effective Registration Statement on Form S-3 (File
No. 333-178656) (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”), including the prospectus
contained therein (the “Base Prospectus”), (b) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Act”)), that have been or will be filed by



--------------------------------------------------------------------------------

the Company with the Commission and delivered to the Investor on or prior to the
date hereof (the “Issuer Free Writing Prospectus”), containing certain
supplemental information regarding the Securities, the terms of the Offering and
the Company and (c) a prospectus supplement (the “Prospectus Supplement” and,
together with the Base Prospectus, the “Prospectus”) containing certain
supplemental information regarding the Securities and terms of the Offering that
has been or will be filed with the Commission and delivered to the Investor (or
made available to the Investor by the filing by the Company of an electronic
version thereof with the Commission).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares and
Warrants set forth below for the aggregate purchase price set forth below. The
Shares and Warrants shall be purchased pursuant to the Terms and Conditions for
Purchase of Securities attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein. The Investor acknowledges that the
Offering is not being underwritten by the Placement Agent (the “Placement
Agent”) named in the Prospectus Supplement and that there is no minimum offering
amount.

5. The manner of settlement of the Shares and Warrants purchased by the Investor
shall be as follows:

A. The Shares shall be delivered by crediting the account of the Investor’s
prime broker (as specified by such Investor on Exhibit A annexed hereto) with
the Depository Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian
(“DWAC”) system, whereby Investor’s prime broker shall initiate a DWAC
transaction on the Closing Date (as defined in Annex I) using its DTC
participant identification number, and released by Continental Stock Transfer &
Trust Company, LLC, the Company’s transfer agent (the “Transfer Agent”), at the
Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES AND WARRANTS BEING PURCHASED BY THE INVESTOR TO
THE FOLLOWING ACCOUNT:

 

2



--------------------------------------------------------------------------------

; provided, however, that, in lieu of remittance of the aggregate Purchase Price
to the account described above, if the Company and Placement Agent agree
(pursuant to the Placement Agreement (as defined on Annex I) or otherwise) that
the funds of Investor shall be deposited in an escrow account with a commercial
bank or trust company (“Escrow Account”) in connection with the closing of the
transactions contemplated herein, Investor shall remit by wire transfer the
amount of funds equal to the aggregate Purchase Price for the Shares and
Warrants being purchased by the Investor to the Escrow Account in accordance
with the delivery instructions provided by the Placement Agent, which funds
shall be distributed pursuant to the terms of the escrow agreement between the
Company and the Placement Agent which governs the Escrow Account.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND WARRANTS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES ANDWARRANTS WILL NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.

 

3



--------------------------------------------------------------------------------

B. [RESERVED]

C. The executed Warrants shall be delivered in physical form to the Investor by
facsimile with the original by overnight courier to the address set forth on the
signature page hereto.

6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. or an
Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the Investor
nor any group of Investors (as identified in a public filing made with the
Commission) of which the Investor is a part in connection with the Offering of
the Securities, acquired, or obtained the right to acquire, 15% or more of the
Common Stock (or securities convertible into or exercisable for Common Stock) or
the voting power of the Company on a post-transaction basis. Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus which is a part of the Company’s Registration
Statement, the documents incorporated by reference therein and any free writing
prospectus (collectively, the “Disclosure Package”), prior to or in connection
with the receipt of this Agreement. The Investor acknowledges that, prior to the
delivery of this Agreement to the Company, the Investor will receive certain
additional information regarding the Offering, including pricing information
(the “Offering Information”). Such information may be provided to the Investor
by any means permitted under the Act, including the Prospectus Supplement, a
free writing prospectus and oral communications.

8. No offer by the Investor to buy Shares and Warrants will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

 

4



--------------------------------------------------------------------------------

9. Other than information to be disclosed on a Current Report on Form 8-K in
connection with the Offering, the Company acknowledges that the only material,
non-public information relating to the Company it has provided to the Investor
in connection with the Offering prior to the date hereof is the existence of the
Offering.

(Remainder of this page intentionally left blank; signatures begin on the next
page.)

 

5



--------------------------------------------------------------------------------

Number of Shares:                     

Number of Series A Warrants:                     

(such number equal to 100% of the number of Shares being purchased by the
Investor)

Number of Series B Warrants:                     

(such number equal to 100% of the number of Shares being purchased by the
Investor)

Aggregate Purchase Price Per Share and Warrants: $0.85

Aggregate Purchase Price: $            

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: April     , 2012

 

 

INVESTOR

By:  

 

Print Name:  

 

Title:  

 

Address:  

 

 

Agreed and Accepted

this          day of April, 2012:

TITAN PHARMACEUTICALS, INC.

 

By:  

 

 

Name:

Title:

 

6



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Authorization and Sale of Securities. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Shares and the
Warrants.

2. Agreement to Sell and Purchase the Shares and Warrants; Placement Agent.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and Warrants set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares and Warrants to them. The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors”, and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements”.

2.3 Investor acknowledges that the Company has agreed to pay Rodman & Renshaw,
LLC (the “Placement Agent”) a fee (the “Placement Fee”) in respect of the sale
of Shares and Warrants to the Investor.

2.4 The Company has entered into a Placement Agent Agreement, dated April 9,
2012 (the “Placement Agreement”), with the Placement Agent that contains certain
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company confirms that neither it nor any other person acting on its behalf
has provided the Investor or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and the Company’s
Current Report on Form 8-K filed with the Commission in connection with the
Offering. The Company understands and confirms that the Investor will rely on
the foregoing representation in effecting transactions in securities of the
Company.

2.5 Anything in this Agreement, the Placement Agreement or elsewhere herein or
therein to the contrary notwithstanding (except for Section 4.5 hereof as to the
Investors), it is understood and agreed by the Company (i) that none of the
Investors or any person to whom an offer of Securities has been made (each, an
“Offeree”) has been asked to agree, nor has any Investor or Offeree agreed, to
desist from purchasing or selling, long and/or short, securities of the Company,
or “derivative” securities based on securities issued by the Company or to hold
the Shares, the Warrants, securities of the Company, or “derivative” securities
based on securities issued by the Company for any specified term; (ii) that past
or future open market or other transactions by any Investor or Offeree,
including without limitation, Short Sales (as defined below) or “derivative”
transactions, before or after the closing of this or



--------------------------------------------------------------------------------

future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) that any Investor or Offeree,
and counter parties in “derivative” transactions to which any such Investor or
Offeree is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) that no Investor or Offeree shall be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.

3. Closings and Delivery of the Shares and Warrants and Funds; Prohibition on
Subsequent Equity Sales by the Company.

3.1 Closing. The completion of the purchase and sale of the Shares and Warrants
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent, in accordance with Rule
15c6-1 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). At the Closing, (a) the Company shall (i) cause the Transfer
Agent to deliver to the Investor the number of Shares and (ii) cause to be
delivered to the Investor the number of Warrants, each as set forth on the
Signature Page, registered in the name of the Investor or, if so indicated on
the Investor Questionnaire attached hereto as Exhibit A, in the name of a
nominee designated by the Investor and (b) the aggregate purchase price for the
Shares and Warrants being purchased by the Investor will be delivered by or on
behalf of the Investor to the Company (or, as provided herein, to the Escrow
Account).

3.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares and Warrants to the Investor shall be subject to: (i) the
receipt by the Company of the Purchase Price for the Shares and Warrants being
purchased hereunder as set forth on the Signature Page and (ii) the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares and Warrants will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to the Closing in the Placement Agreement have not been satisfied. The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the Shares and Warrants that they have agreed to
purchase from the Company. The Investor understands and agrees that, in the
event that the Placement Agent in its sole discretion determines that the
conditions to Closing in the Placement Agreement have not been satisfied or if
the Placement Agent Agreement may be terminated for any other reason permitted
by such Agreement, then the Placement Agreement may, but shall not be obligated
to, terminate such Placement Agreement, which shall have the effect of
terminating this Subscription Agreement pursuant to Section 14 below.

 

8



--------------------------------------------------------------------------------

3.3 Delivery of Funds.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system,
no later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Shares being purchased by
the Investor to the following account designated by the Company:

; provided, however, that, in lieu of remittance of the aggregate Purchase Price
to the account described above, if the Company and Placement Agent agree
(pursuant to the Placement Agreement or otherwise) that the funds of Investor
shall be deposited in an escrow account with a commercial bank or trust company
(“Escrow Account”) in connection with the closing of the transactions
contemplated herein, Investor shall remit by wire transfer the amount of funds
equal to the aggregate Purchase Price for the Shares and Warrants being
purchased by the Investor to the Escrow Account in accordance with the delivery
instructions provided by the Placement Agent, which funds shall be distributed
pursuant to the terms of the escrow agreement between the Company and the
Placement Agent which governs the Escrow Account.

(b) [RESERVED]

3.4 Delivery of Shares.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s DWAC delivery system, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing
Continental Stock Transfer & Trust Company, the Company’s Transfer Agent, to
credit such account or accounts with the Shares. Such DWAC instruction shall
indicate the settlement date for the deposit of the Shares, which date shall be
provided to the Investor by the Placement Agent. On the Closing Date, the
Company shall direct the Transfer Agent to credit the Investor’s account or
accounts with the Shares pursuant to the information contained in the DWAC.

(b) [RESERVED]

3.5 Delivery of Warrants. The Warrants will be issued in certificated form. Upon
receipt by the Company of the funds due it pursuant to Section 3.3 above, on the
Closing Date the Company shall direct the delivery of a copy of the Warrants to
the Investor by facsimile and the originally executed Warrant by overnight
courier at the address provided by the Investor on the Signature Page hereto.

 

9



--------------------------------------------------------------------------------

3.6 Prohibition on Subsequent Equity Sales. The Company covenants that, from the
date hereof until 60 days after the Closing Date, neither the Company nor any
subsidiary of the Company shall issue, enter into any agreement to issue, or
announce the issuance or proposed issuance of (i) any shares of Common Stock or
(ii) any securities of the Company or any subsidiary of the Company that would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock, other
than (a) shares of Common Stock or options to employees, officers or directors
of the Company pursuant to any stock or option plan duly adopted for such
purpose, by a majority of the non-employee members of the Board of Directors or
a majority of the members of a committee of non-employee directors established
for such purpose or (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the Shares and Warrants
set forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Securities, except as set forth or incorporated by reference in the Base
Prospectus or the Prospectus Supplement.

 

10



--------------------------------------------------------------------------------

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, (b) this Agreement constitutes a valid and binding obligation
of the Investor enforceable against the Investor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as to the enforceability of any
rights to indemnification or contribution that may be violative of the public
policy underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation) and (c) the execution and delivery of this
Subscription Agreement and the consummation of the transactions contemplated
hereby do not conflict with or result in a breach of (i) Investor’s certificate
of incorporation or by-laws (or other similar governing documents) or (ii) any
agreement or any law or regulation to which Investor is a party or by which any
of its property or assets is bound.

4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Shares and Warrants constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of Shares and Warrants. The Investor also
understands that there is no established public trading market for the Warrants
being offered in the Offering, and that the Company does not expect such a
market to develop. In addition, the Company does not intend to apply for listing
the Warrants on any securities exchange. Without an active market, the liquidity
of the Warrants will be limited.

4.5 Since the date on which the Placement Agent first contacted the Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any transactions involving the securities of
the Company (including, without limitation, any Short Sales involving the
Company’s securities). The Investor covenants that it will not engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed. The Investor agrees that it will not use any of the Securities
acquired pursuant to this Agreement to cover any short position in the Common
Stock if doing so would be in violation of applicable securities laws. For
purposes hereof, “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sales contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants being purchased and the payment therefor. The Placement Agent shall be
a third party beneficiary with respect to the representations, warranties and
agreements of the Investor in Section 4 hereof.

 

11



--------------------------------------------------------------------------------

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
(c) will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two (2) business days after
so mailed and (iv) if delivered by facsimile, upon electric confirmation of
receipt and will be delivered and addressed as follows:

 

if to the Company, to:

Titan Pharmaceuticals, Inc.

400 Oyster Point Blvd., Suite 505

South San Francisco, California 94080

Attention: Sunil Bhonsle, President

Facsimile: (650) 244-4956

 

with a copy to:

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attention: Fran Stoller, Esq.

Facsimile: (212) 407-4990

if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

12



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in multiple counterparts, each
of which will constitute an original, but all of which, when taken together,
will constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. The Company and the Investor acknowledge and agree that the Company
shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Shares and Warrants to such Investor.

13. Press Release. The Company and the Investor agree that the Company shall
issue a press release announcing the Offering and disclosing all material
information regarding the Offering prior to the opening of the financial markets
in New York City on the business day immediately after the date hereof.

14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

13